Citation Nr: 1137610	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.  

This appeal arises from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The evidence demonstrates the Veteran currently has tinnitus.  

2.  The Veteran has offered conflicting statements as to the onset of his tinnitus.  

3.  There is no competent medical evidence linking his current tinnitus to service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veteran filed his claim for service connection in March 2007.  A May 2007 letter to the Veteran advised him of what was needed from him, how he could help with his claim, how VA could help him with his claim, what the evidence must show to support his claim, and how VA assigns disability ratings and effective dates.  

The Veteran's VA records of treatment have been obtained.  The Veteran was afforded a VA examination and a medical opinion has been obtained.  The Veteran indicated in May 2007 that he did not have any other information or evidence to give VA to substantiate his claim.

Under the circumstances described above, no further notice to the Veteran or assistance with his claim is necessary.  

Service Connection

To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002).  

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The claims folder includes the Veteran's descriptions of his symptoms of tinnitus.  He reports having intermittent ringing in his ears.  Tinnitus is the type of disorder a lay person is competent to identify.  Jandreau v. Nicholson, 492 F. 3d. 1372, 1377 (Fed. Cir, 2007).  Thus, his descriptions of ringing in his ears are sufficient to establish a current diagnosis of tinnitus.  

The pivotal question is whether the Veteran's tinnitus began in service.  The evidence addressing that question consists of the statements and testimony of the Veteran and a VA fee basis audiologist's opinion. 

In this instance the question is whether the Veteran's assertions as to the onset date of his tinnitus are credible.  The Veteran's statements as to when his symptoms first appeared are inconsistent.  

In May 2007 the Veteran reported to a VA care provider having ringing in his ears for the past 15-20 years.  On the VA audiology examination in October 2007 the Veteran reported the tinnitus started 10-15 years ago.  The examiner stated that noise trauma in the army was likely not the etiology of the Veteran's tinnitus because his tinnitus started 10-15 years ago and the Veteran was separated from service in 1967.

On his notice of disagreement received in November 2007 and his substantive appeal received in May 2008 the Veteran contended that his tinnitus developed while he was a tank commander in Vietnam in the 1960s and that it worsened 10 to 15 years ago.  He reported that he had not received treatment for tinnitus earlier because he was initially not aware that it was considered a disability, and later because he was informed that there was no treatment available for the condition.

The record also contains private physicians' records dated in 1983 and 1984 showing that the Veteran was treated for headaches, neck pain, and seizures following a motor vehicle accident in September 1982.  The records contained no mention of complaints of ringing in the ears.  A May 1984 VA examination included the Veteran's complaints of seizures and headaches, but no reference to ringing in the ears.

In assessing the credibility of lay evidence, conflicting statements of the Veteran and bias, may be considered.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran, when speaking with VA medical personnel on two occasions in 2007, did not report his tinnitus began in service.  Instead, he indicated that it began either 10-15 years ago or 15-20 years ago.  The Veteran was separated from the service in 1967, which was 40 years before the 2007 treatment.  While the Veteran has subsequently argued that his tinnitus has been present since service, his assertions that he first noticed his tinnitus in service are not credible; his statements are in conflict.  Additionally, the medical evidence from 1983 and 1984, which includes extensive discussion of symptoms, including headaches and seizures, makes no mention of any problems with tinnitus.  The Board has concluded the Veteran is not a reliable historian based on his inconsistent statements.  Consequently, his statements as to the onset of his tinnitus are of little probative value.  

The only other evidence addressing whether the Veteran's tinnitus was related to service was in the October 2007 opinion of the VA audiologist who found it was not.  Thus, the preponderance of the evidence is against the claim for service connection for tinnitus.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


